Motion of petitioners for modification of *1005judgment granted, and the last paragraph of this Court’s judgment, dated June 10, 1974, is hereby modified to read: “On consideration whereof, it is ordered and adjudged by this Court that the judgment of the United States Court of Appeals for the Eighth Circuit in this cause be, and the same is hereby, affirmed, with directions that the case be remanded to the United States District Court for the Western District of Missouri for further action consistent with the opinion and judgment of this Court.”